


EXHIBIT 10.3


NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN




STOCK OPTION AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.
 
AND

_______________________
(the Optionee)


 




 

 
 Date of Grant:
 
 December 2, 2008
 
   Number of Shares:  
 _________ shares
 
   Purchase Price:  
 $ ___________per share
 
   Option Expires:  
 January 2, 2019
 

 

































 
15

--------------------------------------------------------------------------------

 





 
NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
 


NON-QUALIFIED
STOCK OPTION AGREEMENT
 


This Stock Option Agreement dated December 2, 2008, between National Penn
Bancshares, Inc. (the "Corporation") and ___________ (the "Optionee"),
 

WITNESSETH:
 


1.           Grant of Option


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Optionee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, of the right and option to purchase
from the Corporation all or any part of an aggregate of ____________ common
shares (without par value) of the Corporation at the purchase price of $_______
per share, such option to be exercised as hereinafter provided.


2.           Terms and Conditions


It is understood and agreed that the option evidenced hereby is subject to the
following terms and conditions:


(a)           Expiration Date.  Subject to the provisions of Paragraph 2(d), the
option evidenced hereby shall expire on January 2, 2019 [10 years and one month
from the date of grant].


(b)           Exercise of Option.  The Optionee shall have a cumulative vested
interest in the right to exercise an option granted hereby, determined by
reference to his or her continuous employment with the Corporation and/or a
subsidiary following the date of grant of the option, as follows:


Period of
Continuous                                                                                                           Cumulative
Vested
Employment Following
Grant                                                                                                  Percentage
Less than 1
year                                                                                                               -0-
1 year or
more                                                                                                              
20.0
2 years or
more                                                                                                             40.0
3 years or
more                                                                                                             60.0
4 years or
more                                                                                                             80.0
5 years or
more                                                                                                           100.0

 
16

--------------------------------------------------------------------------------

 



To the extent the application of the above vesting schedule would at any time
result in the right to acquire a fractional share, the right to acquire such
fractional share shall be deferred to the next vesting period.


This option may be exercised, to the extent exercisable by its terms, in whole
or from time to time in part at any time prior to the expiration hereof.  Any
exercise shall be accompanied by a written notice to the Corporation specifying
the number of shares as to which the option is being exercised.


(c)           Payment of Purchase Price Upon Exercise.  The option exercise
price for the shares as to which this option shall be exercised shall be paid in
cash or as otherwise permitted by the Plan and the Committee.


(d)           Exercise Upon Death, Disability, Retirement or other Termination
of Employment.


(1)           If the Optionee's employment with the Corporation or a subsidiary
terminates due to death, Disability (as defined in the Plan) or Retirement (as
defined in the Plan and also including a voluntary termination of employment at
age 60 or more), or if the Company or a subsidiary terminates the Optionee’s
employment not for Cause (as defined in the Plan), this option (whether or not
exercisable by the Optionee immediately prior to ceasing to be an employee) will
be exercisable at any time prior to the expiration date of this option or within
five years after the date of termination of employment, whichever is the shorter
period.


(2)           If the Optionee voluntarily terminates employment not qualifying
as Retirement (as provided in Paragraph 2(d)(1)) hereof), this option, if and to
the extent not yet exercisable, will terminate, and if and to the extent then
exercisable, may be exercised by the Optionee at any time prior to the
expiration date of this option or within three months after the date of
termination of employment, whichever is the shorter period.


(3)           If the Corporation or a subsidiary terminates the Optionee’s
employment for Cause (as defined in the Plan), this Option, including any
unexercised vested portion, shall immediately lapse and be cancelled.  Any lapse
occurring under this subsection of this Agreement shall be final, and no person
or corporation shall be liable to the Optionee therefor.


(e)           Transferability.  This option shall be transferable by Will or by
the laws of descent and distribution.  During the lifetime of the Optionee, this
option may be transferred to the extent permitted by, and subject to the
conditions imposed by, the Plan and the Committee.


(f)           Adjustment and Substitution of Shares.  If any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Corporation affecting the Corporation’s common shares shall
occur, the number and class of shares subject to this option and the price per
share thereof (but not the total price) shall be adjusted or


substituted for, as the case may be, as shall be determined by the Committee to
be appropriate and equitable to prevent dilution or enlargement of rights, and
provided that the number of shares shall always be a whole number. Any
adjustment or substitution so made shall be final and binding upon the Optionee.


(g)           No Rights as Shareholder.  The Optionee shall have no rights as a
shareholder with respect to any common shares subject to this option prior to
the date of issuance to him or her of a certificate or certificates for such
shares or the book-entry registration of such shares in his or her name.


(h)           No Right To Continued Employment.  This option shall not confer
upon the Optionee any right to continue as an employee of the Corporation or any
subsidiary, nor shall it interfere in any way with the right of his or her
employer to terminate his or her employment at any time.


(i)           Compliance with Law and Regulations.  This option and the
obligation of the Corporation to sell and deliver shares hereunder shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.  The
Corporation shall not be required to issue or deliver any certificates for
common shares prior to (1) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (2) the listing of such
shares on any stock exchange on which the common shares may then be listed, or
upon the Nasdaq Stock Market if the common shares are then listed thereon, and
(3) compliance with all other applicable laws, regulations, rules and orders
which may then be in effect.


(j)           Change-in-Control.  If any "Change-in-Control" (as defined in the
Plan) occurs, this option shall become immediately and fully exercisable whether
or not otherwise then exercisable.


3.           Investment Representation


The Committee may require the Optionee to furnish to the Corporation, prior to
the issuance of any shares upon the exercise of all or any part of this option,
an agreement (in such form as such Committee may specify) in which the Optionee
represents that the shares acquired by him or her upon exercise are being
acquired for investment and not with a view to the sale or distribution thereof.


4.           Optionee Bound by Plan


The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and
between the terms and provisions of the Plan, as in effect from time to time,
and those of this Agreement, the terms and provisions of the Plan, as in effect
from time to time, shall control.




5.  
Committee



All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).


6.           Withholding of Taxes


The Corporation will require as a condition precedent to the exercise of this
option that appropriate arrangements be made for the withholding of any
applicable Federal, state and local taxes.


17

--------------------------------------------------------------------------------


7.           Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any notice hereunder to Optionee shall be addressed to
him or her at the address below, subject to the right of either party to
designate at any time hereafter in writing some other address.


8.           TARP CPP Senior Executive Officer Provision


These options may not be exercised during the period during which the
Corporation or its affiliates has any obligation under the Troubled Asset Relief
Program other than an obligation arising solely from the issuance of warrants to
the U.S. Department of Treasury.  In the event that the Optionee separates from
service with the Corporation and its affiliates prior to the end of such period,
these options shall be forfeited.


In addition, if the Corporation determines, in its sole discretion, that the
issuance of these Options is prohibited by the American Recovery and
Reinvestment Act of 2009 or any regulations or guidance issued thereunder, then
the Options shall be forfeited.


IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed by a duly authorized officer and the Optionee has executed this
Agreement, both as of the day and year first above written.


OPTIONEE

 By:  ________________________  
 _______________________________
    (Signature)
   
         J. Ralph Borneman, Jr.
        Compensation Committee Chair
 
 _______________________________
    (Print Name)
             

 
 



 
18

--------------------------------------------------------------------------------

 
